Citation Nr: 0617656	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Timeliness of notice of disagreement (NOD) in response to 
a February 2002 rating decision denying entitlement to 
accrued benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran had verified active service from August 1946 to 
April 1949.  He died in March 1999.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision in which, in 
pertinent part, the Manila, Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied a claim of entitlement to accrued benefits; from 
a January 2004 RO determination that an NOD submitted by the 
appellant in response to that rating decision was not timely 
filed; and from a January 2004 rating decision, in which the 
RO determined that new and material evidence had not been 
received and a claim of entitlement to service connection for 
the cause of the veteran's death had not been reopened.


FINDINGS OF FACT

1.  By letter dated February 19, 2002, the RO informed the 
appellant that it had denied her claim for accrued benefits.

2.  The appellant filed an NOD with this decision no earlier 
than September 2003.

3.  By rating decision dated in February 2002, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of this decision and of her right to 
appeal, but did not file a timely appeal.

4.  No evidence pertinent to a claim for service connection 
for the cause of the veteran's death has been associated with 
the veteran's claims file since the February 2002 RO 
decision.


CONCLUSIONS OF LAW

1.  The appellant did not submit a timely NOD following 
notice by the RO that it had denied her claim for accrued 
benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2005).

2.  The RO's February 2002 decision, wherein service 
connection for the cause of the veteran's death was denied, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).

3.  The evidence received since the February 2002 rating 
decision is not new and material so as to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where there is no dispute as to 
the facts, and the law is dispositive.  Mason v. Principi, 16 
Vet. App. 129.  The Board therefore concludes that no further 
action is necessary under the VCAA with regard to the matter 
of whether there is a timely appeal, since such claim is 
dependent upon the law, and no further development of the 
facts is needed.

However, with regard to the appellant's request to reopen her 
claim for service connection for the cause of the veteran's 
death, the VCAA is for application, inasmuch as the nature of 
the evidence, rather than the law, is dispositive.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA satisfied its duty to notify by a letter from the RO 
issued in October 2003, informing the appellant of what 
evidence was required to substantiate her claim, and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.  

The Board notes that information with regard to the 
assignment of an effective date in the event of an award of 
benefits was not addressed in any communication that was sent 
to the appellant during the course of this appeal.  Such 
failure to do so is not prejudicial to the appellant, 
inasmuch as no compensation is awarded herein.  As such, any 
deficiency in notice with regard to the assignment of an 
effective date is rendered moot.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini v. Principi, 14 Vet. App. 412 (2004).  In the 
present case, since the VCAA letter was issued in October 
2003, prior to the initial adjudication of this claim in 
January 2004, there is no failure to comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Duty to assist

The VCAA duty to assist in the development of a request to 
reopen a previously-denied claim attaches only when a claim 
was made on or after August 29, 2001, or when the claim has 
been reopened; in the instant case, the veteran's claim was 
filed in August 2003 and this duty therefore is for 
application.  The Board accordingly notes that the appellant 
has not submitted any evidence pursuant to her request that 
her claim be reopened, nor has she indicated that any such 
evidence is available.  In June 2004, VA noted that the 
veteran's service medical records were unavailable, having 
apparently been destroyed in the July 1973 fire at the 
National Personnel records Center.  The appellant was 
offered, and declined, the opportunity to present testimony 
at the RO and/or before a member of the Board.  The Board has 
carefully reviewed her statements and concludes that she has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her case.  Essentially, all available evidence 
that could substantiate the case has been obtained.  There is 
no indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Whether the appellant filed a timely NOD

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2005).  

A claimant, or his or her representative, must file an NOD 
within one year from the date that the AOJ mails notice of 
the determination to him or her.  The date of mailing the 
letter of notification will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a) (2005).

In the instant case, the RO (that is, the AOJ), in pertinent 
part denied the appellant's claim for accrued benefits by 
means of a rating decision rendered in February 2002.  The 
appellant was notified of that decision by letter dated 
February 19, 2002.  This letter specifically advised her as 
follows:  "If you do not agree with our decision, you should 
write and tell us why.  You have one year from the date of 
this letter to appeal the decision.  The enclosed VA Form 
4107, "Notice of Procedural and Appellate Rights," explains 
your right to appeal."  (Emphasis in original.)

Review of the claims file reveals that the next communication 
from the appellant was a Form 21-4138, "Statement in Support 
of Claim," dated in August 2003 and received by VA in 
September 2003, wherein the appellant indicated an intent to 
"reopen" several claims, to include that of entitlement to 
accrued benefits.  In November 2003, she submitted another VA 
Form 21-4138, in which she indicated that she disagreed with 
the decision denying her claim for accrued benefits.

As indicated above, a claimant has one year following the 
date of notice of an adverse decision within which to 
indicate disagreement with that decision.  The appellant was 
notified of the RO's adverse decision, with regard to her 
claim for accrued benefits, on February 19, 2002; at that 
time, she was specifically advised that she had one year 
(that is, until February 19, 2003) to submit an NOD.  The 
next communication from her was received by VA in September 
2003, seven months too late to constitute a timely NOD, while 
a statement specifically indicating disagreement with the 
RO's February 2002 decision was first received by VA in 
November 2003, nine months too late to be a timely NOD.

In brief, the evidence is devoid of any record that would 
constitute a timely NOD.  No such document was submitted, and 
the appellant's disagreement with the February 2002 denial of 
her claim for accrued benefits is not timely.  The 
appellant's claim, that her NOD was timely, is denied. 

Whether a claim for service connection for the cause of the 
veteran's death has been reopened

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. or a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

As was noted above, the appellant's claim for service 
connection for the veteran's death was denied by the RO in 
February 2002, a decision from which she did not appeal.  The 
law is clear that "the Board does not have jurisdiction to 
consider a claim [that was] previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the appellant was most recently notified in 
February 2002 of the denial of her claim for service 
connection for the cause of the veteran's death.  The Board 
must accordingly review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.

This case is notable for the fact that, since February 2002, 
no additional evidence has been received.  While the 
appellant, in the course of her request to reopen her claim, 
has indicated that she should be awarded service connection 
for the cause of the veteran's death, such statements are 
merely cumulative of those considered in the prior denial, 
and, as such, are not new and material.  She has not provided 
any new information, or referenced any additional medical 
evidence that would support her contentions.  In the absence 
of receipt of any evidence since the prior denial of the 
claim, it is obvious that there is no new and material 
evidence.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death has not been 
reopened.


		(CONTINUED ON NEXT PAGE)



ORDER

A claim that an NOD submitted in response to a February 2002 
rating decision, which denied entitlement to accrued 
benefits, was timely, is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


